Citation Nr: 1717986	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  07-36 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to dependency, indemnity, and compensation (DIC) on the basis of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from November 1964 to November 1967.  He died in June 2006.  The appellant is the Veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This matter was previously before the Board in August 2012 and May 2013, but was remanded for additional development.  The appeal has been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay but, for the reasons described below, an additional remand is necessary in this matter.

Prior to the Veteran's June 2006 death, he had appealed to the Board several determinations of the RO related to claims for service connection.  Specifically, in June 2005, the Veteran submitted a VA Form 9 in which he appealed an unfavorable determination relating to entitlement to service connection for a neck injury, residuals of a low back injury, and residuals of a right leg injury.  At the time of his death, he was also pursuing a claim of service connection for diabetes mellitus type II with diabetic neuropathy, diabetic neuropathy, and erectile dysfunction.  In August 2006, the appellant submitted an application for DIC, death pension, and accrued benefits.  

The appellant's claims for accrued benefits relating to the Veteran's prior service connection claim for diabetic neuropathy, type II diabetes, and erectile dysfunction were decided in an October 2013 Board decision.  As such, the claim for accrued benefits relating to those disabilities is no longer before the Board.

In its October 2013 decision, the Board remanded the appellant's claim for entitlement to DIC in part to further develop the evidence relating to the appellant's claims.  The Board also explained that, in prior remands, the AOJ was instructed to adjudicate the issue of entitlement to service connection for residuals of a neck disability and residuals of a low back and right leg injury, for accrued benefits.  The Board noted that the issue of entitlement to DIC and service connection for the cause of the Veteran's death was inextricably intertwined with the issues of entitlement to service connection for accrued benefits of the low back, neck, and right leg disabilities that were actively on appeal at the time of the Veteran's death.  In its October 2013 decision, the Board explicitly directed the AOJ to adjudicate these service connection claims for accrued benefits.  Although the Board noted that these issues should not be certified to the Board unless the appellant perfected an appeal regarding these claims, it clarified that the issue of entitlement to DIC should not be returned to the Board until those service connection claims for accrued benefits were properly adjudicated. 

Once the Board remands a matter, it confers on the appellant a right for compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  A review of the evidence since the Board's October 2013 decision fails to uncover any adjudicative actions by the AOJ or RO relating to the claims of service connection for accrued benefits of a neck disability, for residuals of a low back injury, or for residuals of a right leg injury.  As such, the Board finds that there has not been substantial compliance with its October 2013 remand directives and this matter must again be remanded to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of entitlement to service connection for a neck disability, residuals of a low back injury, and residuals of a right leg injury, for accrued benefits.  These issues should NOT be certified to the Board unless the appellant perfects an appeal relating to these claims.  However, the issue of entitlement to DIC SHOULD NOT be returned to the Board until these claims of accrued benefits of service connection have been properly adjudicated.  

2.  If any perfected appeal remains denied, issue a supplemental statement of the case; then return the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




